United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Williams et al.			:		
Patent No. 11,240,240				:	REDETERMINATION OF PATENT
Issue Date: February 1, 2022			:	TERM ADJUSTMENT 
Application No. 16/100,068			:	
Filing Date: August 9, 2021			:	  
Attorney Docket No. SAIL1470-1		:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the request filed pursuant to 37 C.F.R. § 1.705 on February 9, 2022, which requests the United States Patent and Trademark Office (“Office”) adjust the PTA from 673 days to 673 days.  The Office’s redetermination of the PTA indicates the correct PTA is 
680 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

The patent issued with a PTA determination of 624 days on February 1, 2022.  The instant request seeking an adjustment of 573 days was timely filed on February 10, 2022.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 567 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 176 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
119 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay - Overlap - Applicant Delay

The patent sets forth a PTA of 624 days (567 days of A Delay + 176 days of B Delay + 0 days of C Delay - 0 days of Overlap - 119 days of Applicant Delay).

The request asserts the Office incorrectly calculated the period of Applicant Delay, and as a result, incorrectly calculated the PTA set forth on the patent.  The request asserts the correct period of Applicant Delay is 70 days.  The request asserts the correct PTA is 673 days.

As will be discussed, the correct period of Applicant Delay is 63 days.  Therefore, the correct PTA is 680 days (567 days of A Delay + 176 days of B Delay + 0 days of C Delay - 0 days of Overlap - 63 days of Applicant Delay).

A Delay

The Office previously determined the period of A Delay is 567 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 567 days.

B Delay

The Office previously determined the period of B Delay is 176 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 176 days.

C Delay

The Office previously determined the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Office previously determined the number of days of Overlap is 0 days.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Office previously determined the total period of Applicant Delay is 119 days, which is the sum of 54 days of delay under 37 C.F.R. § 1.704(b) and 65 days of delay under 37 C.F.R. 
§ 1.704(c)(10).

The period of delay under 37 C.F.R. § 1.704(b) is not in dispute.  The Office has recalculated the period of delay under 37 C.F.R. § 1.704(b) and confirmed then period of delay is 54 days.

The request asserts the correct period of delay under 37 C.F.R. § 1.704(c)(10) is 16 days, not     65 days as previously calculated by the Office.
37 C.F.R. § 1.704(c)(10) states, with emphasis added,

[Upon] [s]ubmission of an amendment under § 1.312, or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

The Office issued a Notice of Allowance on November 15, 2021.  An information disclosure statement (“IDS”) was filed without a statement under 37 C.F.R. § 1.704(d) on November 24, 2021.  The number of days of delay resulting from the submission of the IDS is 9 days, which is the number of days in the period beginning on November 16, 2021 (day after the date the Office issued the Notice of Allowance) and ending on November 24, 2021 (date the IDS was filed).

In view of the prior discussion, the correct total period of Applicant Delay is 63 (54 + 9) days.

Conclusion


The correct period of Applicant Delay is 63 days.  The correct PTA is 680 days (567 days of      A Delay + 176 days of B Delay + 0 days of C Delay - 0 days of Overlap - 63 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 680 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 680 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450
By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction

	







    
        
            
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.